Exhibit 10.5
HANESBRANDS INC.
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
Conformed through September 24, 2008

 



--------------------------------------------------------------------------------



 



HANESBRANDS INC.
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
(Effective as of January 1, 2006)
SECTION 1
Introduction
1.1 Purpose
     The Hanesbrands Inc. Supplemental Employee Retirement Plan (the “Plan”) is
maintained by the Corporation to provide retirement benefits that are otherwise
limited under the Retirement Savings Plan. In addition, the accrued benefits of
any Transferred Participant shall be transferred from the Sara Lee SERP to the
Plan as of the Effective Date. On and after the Effective Date, all benefits
previously accrued by Transferred Participants under the Sara Lee SERP shall be
provided under the Plan, and Transferred Participants shall accrue no additional
benefits under the Sara Lee SERP.
     The Plan shall constitute a top hat plan within the meaning of
Section 201(2) of ERISA. Notwithstanding any provision of the Plan to the
contrary, the Plan is subject to the provisions of Section 409A of the Code and
at all times shall be interpreted and administered so that it is consistent with
such Code section; provided, however, that the vested benefits of each
Transferred Participant who terminated employment with Sara Lee Corporation and
all of its Controlled Group Members prior to January 1, 2005 shall be determined
in accordance with Subsection 1.6 (and shall not be subject to Code
Section 409A), except as otherwise provided in Subsection 3.3.
1.2 Effective Date and Plan Year
     The Plan is effective as of January 1, 2006. The Plan is administered on
the basis of a Plan Year.

 



--------------------------------------------------------------------------------



 



1.3 Employers
     The Corporation and each other Controlled Group Member that is a
participating employer under the Retirement Savings Plan shall be deemed to have
adopted the Plan and shall be treated as an Employer hereunder.
1.4 Plan Administration
     As described in Subsection 5.1, the Committee shall be the administrator
(as defined in Section 3(16)(A) of ERISA) of the Plan; provided, however, that
the Committee may delegate all or any part of its powers, rights, and duties
under the Plan to such person or persons as it may deem advisable.
1.5 Plan Supplements
     The provisions of the Plan may be modified by supplements to the Plan. The
terms and provisions of each supplement are a part of the Plan and supersede the
other provisions of the Plan to the extent necessary to eliminate
inconsistencies between such other Plan provisions and such supplement.
1.6 Plan Benefits for Participants who Terminated Employment
     The benefits provided under the Plan with respect to any Participant whose
employment with the Employers has terminated shall, except as otherwise
specifically provided in the Plan, be governed in all respects by the terms of
the Plan in effect as of the date of the Participant’s termination of employment
(or in the case of a Transferred Participant who Separated from Service prior to
the Effective Date, pursuant to the Sara Lee SERP).

-2-



--------------------------------------------------------------------------------



 



SECTION 2
Definitions
2.1 2008 Special Election
     If the Committee, in its discretion, decides to offer a 2008 Special
Election, then the “2008 Special Election” shall mean a Participant’s valid
election, made prior to December 31, 2008 in accordance with rules and
procedures established by the Committee, to receive his or her RSSERP Benefit
and/or Pension SERP Benefit at a time and in a form specified in Subparagraphs
4.4(a)(iii) and 4.4(b)(iv), respectively.
2.2 A&B Level Transition Credit
     “A&B Level Transition Credit” means the annual credit, if any, made during
the 2006-2010 Plan Years to Participants who had (a) attained age 45 and
(b) completed five or more years of credited service as an A or B level
executive as of January 1, 2006; provided, however, that S. Babu, K. McAleer, K.
Oliver, and C. Yaroch shall be treated as eligible to receive the A&B Level
Transition Credit. A&B Level Transition Credits will be calculated as follows:

              Age Plus Years of
A&B Level Service
(as of 1/1/06)     Credit (as a percentage
of the Participant’s
Supplemental Compensation)     50 to 54     4%     55 to 59     8%     60 to 64
    12%     65 to 69     14%     70 or more     15%    

In order to receive the A&B Level Transition Credit for any Plan Year, any
Participant who meets the requirements described herein must be an active
Employee as of the last day of the Plan Year or have retired, died, or become a
Totally Disabled Participant during the Plan Year.

-3-



--------------------------------------------------------------------------------



 



2.3 Account
     “Account” means the notional accounts and subaccounts maintained for a
Participant under the Plan, as described in Subsection 4.1.
2.4 Annual Company Credit
     “Annual Company Credit” means the annual company contribution made on
behalf of a Participant as described in the Retirement Savings Plan.
2.5 Beneficiary
     “Beneficiary” means the person or persons designated by a Participant to
receive payment of his or her RSSERP Benefit (“RSSERP Beneficiary”) or Pension
SERP Benefit (“Pension SERP Beneficiary”) upon his or her death in accordance
with Subsection 4.5. A beneficiary designation shall be effective only when
properly provided to the Committee in accordance with its rules and procedures
while the Participant is alive and, when effective, will cancel all prior
beneficiary designations. If the Participant does not have an effective RSSERP
Beneficiary and/or Pension SERP Beneficiary designation on the date of his or
her death (because the Participant failed to designate a beneficiary or the
Participant’s named beneficiary died before the Participant), the Committee will
make the applicable payments described in Subsection 4.5 as follows:

  (a)   To the Participant’s surviving spouse;     (b)   If the Participant does
not have a surviving spouse, to or for the benefit of the legal representative
or representatives of the Participant’s estate;     (c)   If the Participant
does not have a surviving spouse and an estate is not opened on behalf of the
Participant, to or for the benefit of one or more of the Participant’s relatives
by blood, adoption or marriage in such proportions as the Committee (or its
delegate) determines.

-4-



--------------------------------------------------------------------------------



 



2.6 Code
     “Code” means the Internal Revenue Code of 1986, as amended.
2.7 Committee
     “Committee” means the Hanesbrands Inc. Employee Benefits Administrative
Committee appointed by the Corporation to administer the Plan.
2.8 Controlled Group Member
     “Controlled Group Member” means the Corporation and any affiliated or
related corporation which is a member of a controlled group of corporations
(within the meaning of Section 1563(a) of the Code) which includes the
Corporation or any trade or business (whether or not incorporated), which is
under common control with the Corporation (within the meaning of Section 414(c)
of the Code).
2.9 Corporation
     “Corporation” means Hanesbrands Inc., a Maryland corporation.
2.10 Default Payment Date
     “Default Payment Date” means the first business day that occurs 12 months
after the end of the Participant’s Election Period.
2.11 Deferred Vested Participant
     “Deferred Vested Participant” means a Participant who has Separated from
Service, is not a Retired Participant, and is eligible for a monthly deferred
vested pension under the Pension Plan.
2.12 Determination Date
     For purposes of the RSSERP Benefit, “Determination Date” means the date on
which the Committee or its delegate receives notification of a Participant’s
Separation from Service. For

-5-



--------------------------------------------------------------------------------



 



purposes of the Pension SERP Benefit, “Determination Date” means the date on
which the benefit calculation package is sent to the Participant; provided,
however, a Participant’s Determination Date shall be the date that is 6 months
after the Participant’s Separation from Service if his or her benefit
calculation package has not been sent by such date.
2.13 Effective Date
     “Effective Date” means January 1, 2006, except as otherwise required to
comply with applicable law or as specifically provided herein.
2.14 Election Period
     “Election Period” means the period commencing on the Participant’s
Determination Date and ending on the 60th day thereafter.
2.15 Employee
     “Employee” means a person, including an officer of an Employer, who is in
the employ of an Employer. For all purposes of the Plan, an individual shall be
an “Employee” of or be “employed” by an Employer for any Plan Year only if such
individual is treated by the Employer for such Plan Year as its employee for
purposes of employment taxes and wage withholding for Federal income taxes,
regardless of any subsequent reclassification of such individual as an Employee
by an Employer, any governmental agency, court, or other third party. Any such
reclassification shall not have a retroactive effect for purposes of the Plan.
2.16 Employer
     “Employer” means the Corporation and each other Controlled Group Member
that is a participating employer under the Retirement Savings Plan.
2.17 ERISA
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

-6-



--------------------------------------------------------------------------------



 



2.18 Matching Credit
     “Matching Credit” means the employer matching contribution made on behalf
of a Participant as described in the Retirement Savings Plan.
2.19 Normal Retirement Date
     “Normal Retirement Date” means the first day of the month coincident with
or next following the Participant’s attainment of age 65.
2.20 Participant
     “Participant” means an Employee who satisfies the requirements of
Subsection 3.1.
2.21 Pension Plan
     “Pension Plan” means the Hanesbrands Inc. Pension and Retirement Plan, as
amended from time to time. No further benefits shall accrue under the Pension
Plan on or after the Effective Date.
2.22 Pension SERP Benefit
     “Pension SERP Benefit” means a Participant’s benefit described in
Subsection 4.2.
2.23 Pension SERP Interest Rate
     “Pension SERP Interest Rate” means an interest rate equal to 120% of the
annual rate on 30-year Treasury securities published for the month that is
3 months prior to the Determination Date or payment commencement date, as
applicable, rounded to the nearest 0.25%.
2.24 Plan
     “Plan” means the Hanesbrands Inc. Supplemental Employee Retirement Plan, as
amended from time to time.

-7-



--------------------------------------------------------------------------------



 



2.25 Plan Year
     “Plan Year” means the 12-month period beginning each January 1 and ending
the next following December 31.
2.26 Plan Year RSSERP Credit
     “Plan Year RSSERP Credit” means the credit described in Subparagraph
4.1(b).
2.27 Present Value
     “Present Value” means the present value of a Participant’s Pension SERP
Benefit, calculated as if the Pension SERP Benefit were payable as an annuity
under the Pension Plan using the Pension Plan’s (a) early payment factors, as
applicable, (b) the mortality table provided under the Pension Plan as of
December 31, 2007, and (c) the Pension SERP Interest Rate. For a Retired
Participant’s Present Value calculation, the assumed commencement date shall be
the date of the Participant’s retirement and the Present Value will be
accumulated with interest at the Pension SERP Interest Rate to the actual
payment commencement date. For a Deferred Vested Participant’s Present Value
calculation, the assumed commencement date shall be the Participant’s Normal
Retirement Date and the Present Value shall be determined as of the date payment
is to be made under Subparagraph 4.4(b).
2.28 Residual Credit
     “Residual Credit” means a credit to the Participant’s RSSERP Benefit made
after the Participant’s Separation from Service based on the Annual Company
Credit, A&B Level Transition Credit, and Salaried Employee Transition Credit.
2.29 Retired Participant
     “Retired Participant” means a Participant who has Separated from Service
after attaining age 55 and completing at least 10 years of vesting service (as
defined in the Pension Plan) or after age 65.

-8-



--------------------------------------------------------------------------------



 



2.30 Retirement Savings Plan
     “Retirement Savings Plan” means the Hanesbrands Inc. Retirement Savings
Plan, as amended from time to time; provided, however, that for the period from
the Effective Date to the date the Retirement Savings Plan first becomes
effective, the term “Retirement Savings Plan” shall mean the Sara Lee
Corporation 401(k) Plan as applied to a Participant and Code limits referenced
herein shall be applied as if the Hanesbrands Inc. Retirement Savings Plan, and
the Sara Lee Corporation 401(k) Plan were a single plan for the first Plan Year.
2.31 RSSERP Benefit
     “RSSERP Benefit” means the Participant’s benefit described in Subsection
4.1.
2.32 Salaried Employee Transition Credit
     In addition, a “Salaried Employee Transition Credit” will be made on behalf
of any employee who (a) had attained age 50; (b) had completed at least 10 years
of vesting service (as defined in the Pension Plan) with the Corporation as of
January 1, 2006; and (c) notwithstanding any provision of the Retirement Savings
Plan, did not receive a Transition Contribution in the Retirement Savings Plan
equal to 10% of the employee’s 2006 Supplemental Compensation. The Salaried
Employee Transition Credit shall be reduced by the amount of any Transition
Contribution the employee received in the Retirement Savings Plan for 2006.
2.33 Sara Lee SERP
     “Sara Lee SERP” means the Sara Lee Corporation Supplemental Executive
Retirement Plan.
2.34 Separation from Service
     “Separation from Service” occurs when a Participant’s terminates employment
with the Corporation and its Controlled Group Members by reason of a
resignation, discharge, retirement,

-9-



--------------------------------------------------------------------------------



 



or death. Separation from Service for purposes of the Plan shall be interpreted
consistent with the requirements of Code Section 409A(a)(2)(A)(i) and any IRS
guidance issued thereunder.
2.35 SERP Benefit
     “SERP Benefit” means the Participant’s RSSERP Benefit and/or Pension SERP
Benefit, as applicable.
2.36 Specified Employee
     “Specified Employee” means an Employee described in Code
Section 409A(a)(2)(B)(i).
2.37 Supplemental Compensation
     For purposes of the RSSERP Benefit, a Participant’s “Supplemental
Compensation” means his or her compensation as defined in the Retirement Savings
Plan but including the following additional amounts:

  (a)   Any amounts that cannot be recognized as compensation in the Retirement
Savings Plan due to the dollar limitation contained in Code Sections 401(a)(17)
of the Code;     (b)   Deferrals of base salary and bonus compensation for the
Plan Year in which deferred; and     (c)   Any compensation required to be
included as Supplemental Compensation pursuant to an employment, severance or
other written agreement with an Employer; provided, however, that severance
payments to Specified Employees that are delayed six months in compliance with
Code Section 409A shall be attributable to the year in which such amounts were
earned rather than the year in which they are paid.

-10-



--------------------------------------------------------------------------------



 



2.38 Transferred Participant
     “Transferred Participant” means any participant in the Sara Lee SERP who
was employed by the Corporation on December 31, 2005 or who was last employed by
the Corporation’s predecessor division of Sara Lee Corporation; provided,
however, that L. Chaden, D. Volz, and expatriate employees of the Corporation on
January 1, 2006 shall not be considered “Transferred Participants,” so that such
individuals’ benefits under the Sara Lee SERP shall remain payable exclusively
by Sara Lee Corporation under the Sara Lee SERP.
2.39 Total Disability
     “Total Disability” means total disability, as defined in the Pension Plan.
A “Totally Disabled Participant” means a Participant who is subject to a Total
Disability.
2.40 Other Definitions
     Other defined terms used in the Plan shall have the meanings given such
terms elsewhere in the Plan, the Retirement Savings Plan and the Pension Plan.

-11-



--------------------------------------------------------------------------------



 



SECTION 3
Participation
3.1 Eligibility
     Transferred Participants shall be eligible to participate in the Plan on
the Effective Date. In addition, each other Employee of an Employer who is a
participant in the Retirement Savings Plan will become a Participant in the Plan
upon the date that the contributions that he or she would otherwise receive
under the Retirement Savings Plan are limited by one or more of the following:

  (i)   By operation of Code Section 415;     (ii)   Because Supplemental
Compensation is not taken into account under the Retirement Savings Plan; or    
(iii)   Because a period required to be included as service pursuant to an
employment, severance or other written agreement with an Employer is not taken
into account under the Retirement Savings Plan.

3.2 Period of Participation
     Each Employee who becomes a Participant in the Plan shall continue as a
Participant until the earlier of the date that all of his or her vested SERP
Benefits (if any) have been distributed or his or her death.
3.3 Reemployed Participants

  (a)   In the event a Participant who terminated employment with the
Corporation and all Controlled Group Members prior to January 1, 2005 is
reemployed by the Controlled Group Members on or after the Effective Date, the
following rules shall apply:

-12-



--------------------------------------------------------------------------------



 



  (i)   The Participant’s SERP Benefits that were earned and vested as of
December 31, 2004 and that have been distributed or are in distribution status
as of his or her reemployment date shall continue to be distributed in
accordance with the terms of the Sara Lee SERP as in effect on his or her
earlier Separation from Service and shall not be subject to the requirements of
Code Section 409A; and     (ii)   The Participant’s SERP Benefits that either
(i) were earned and vested as of December 31, 2004 and (A) have not been
distributed, or (B) are not in distribution status, or (ii) were not earned and
vested as of December 31, 2004, shall be subject to the applicable terms of this
Plan document and the requirements of Code Section 409A.

  (b)   In the event a Participant who Separated from Service with the
Corporation and all Controlled Group Members on or after January 1, 2005 is
reemployed by the Controlled Group Members on or after the Effective Date, the
SERP Benefits determined as of the Participant’s initial Separation from Service
shall be subject to the applicable terms of this Plan document and the
requirements of Code Section 409A and distribution of those amounts shall not be
impacted by the Participant’s reemployment.

-13-



--------------------------------------------------------------------------------



 



SECTION 4
SERP Benefits
4.1 RSSERP Benefit
     Subject to Subsection 4.3, a Participant’s RSSERP Benefit shall be equal to
the balance in the Account maintained on behalf of the Participant under the
Plan, which Account balance shall be equal to the sum of (a) plus (b) plus
(c) below, and as adjusted pursuant to (d) below:

  (a)   Pre-Effective Date Benefit. A Participant’s Account under the Plan shall
be credited with the amount of the Participant’s Sara Lee 401(k) SERP Benefit
determined under the Sara Lee SERP, if any, determined as of the date
immediately preceding the Effective Date.     (b)   Plan Year RSSERP Credits. A
Participant’s Account under the Plan shall be credited with the Plan Year RSSERP
Credit equal to (i) plus (ii) plus (iii) below, if any, as of the last day of
each Plan Year:

  (i)   Annual Company Credit. The amount equal to (A) minus (B) below:

  (A)   The annual company contribution that would have been made on behalf of
the Participant (if any) under the Retirement Savings Plan (or, in 2006, under
the Sara Lee 401(k) Plan) for the applicable Plan Year based on the
Participant’s Supplemental Compensation and without regard to Code Section 415;
minus     (B)   The annual company contribution actually made on behalf of the
Participant under the Retirement Savings Plan (or, in 2006, under the Sara Lee
401(k) Plan) for such Plan Year.

  (ii)   Matching Credit. The amount equal to the Matching Credit that would
have been made on behalf of the Participant under the Retirement Savings

-14-



--------------------------------------------------------------------------------



 



      Plan for the Plan Year based on his or her Supplemental Compensation less
any matching contributions received (or deemed received as described below) by
the Participant under the Retirement Savings Plan for that Plan Year; provided,
however, that for purposes of determining the Matching Credit under this Plan,
the Participant will be deemed to (A) have made 401(k) contributions (excluding
catch-up contributions) of 4% of the Participant’s Supplemental Compensation,
and (B) have received the appropriate matching contribution under the Retirement
Savings Plan based upon such deemed 401(k) contribution (regardless of the
Participant’s actual contribution rate).     (iii)   The A&B Level Transition
Credit, if any.     (iv)   The Salaried Employee Transition Credit, if any.

  (c)   Forfeited Retirement Savings Plan Benefit. To the extent that service
under a separation agreement is included in SERP vesting service, a
Participant’s Account under the Plan shall be credited with any amount of the
Participant’s Retirement Savings Plan benefit that would be vested under the
Retirement Savings Plan recognizing SERP vesting service but that is forfeited
due to his or her Separation from Service with the Controlled Group Members
prior to becoming fully vested under the Retirement Savings Plan.     (d)  
Adjustment of Account. The Account maintained on behalf of a Participant under
the Plan shall be adjusted from time to time to reflect a hypothetical
investment in the Hanesbrands Inc. Common Stock Fund under the Retirement
Savings Plan; provided, however, that for as long as the Corporation is a
Controlled Group Member of Sara Lee Corporation, the Account maintained on
behalf of a Participant under the Plan shall be adjusted from time to time to
reflect a hypothetical investment in the Sara Lee Corporation Common Stock Fund
under the Sara Lee Corporation 401(k) Plan. The Committee may establish such
rules and procedures relating to the maintenance, adjustment, and liquidation of

-15-



--------------------------------------------------------------------------------



 



      Participants’ Accounts, the crediting of credits and the notional income,
losses, expenses, appreciation, and depreciation attributable thereto, as are
considered necessary or advisable. In addition to the Account described above,
the Committee may maintain such other Accounts as the Committee considers
necessary or desirable.

4.2 Pension SERP Benefit
     Subject to Subsection 4.3, a Transferred Participant’s Pension SERP Benefit
shall be equal to the Transferred Participant’s Sara Lee Pension SERP Benefit
determined under the Sara Lee SERP, if any, determined as of the Effective Date.
     In the case of a Participant in compensation band 3, 4 or 5 who is entitled
to receive severance benefits under the Hanesbrands Inc. Severance Pay Plan
(previously known as the Sara Lee Corporation Severance Pay Plan for Employees
of Sara Lee Branded Apparel) , and who would satisfy the requirements for early
retirement under the Pension Plan if his/her severance period (as defined in the
separation agreement pursuant to which the severance benefits are paid) were a
period of actual employment under the Pension Plan, then to the extent provided
in the Participant’s separation agreement, the Participant’s SERP Benefit shall
be increased to reflect the difference between (i) the Pension Plan benefit that
would be payable if the years of severance period was recognized as years of
vesting service as defined in the Pension Plan; and (ii) the actual Pension Plan
benefit; provided, however, that such Participant’s severance period shall not
be considered as credited service for purposes of determining the amount of the
Participant’s accrued Pension SERP Benefit.
4.3 Vesting of Benefits
     A Participant shall have a nonforfeitable right to his or her SERP Benefit
as provided in Subparagraphs (a) and (b) below, as applicable.

  (a)   RSSERP Benefit. A Participant’s Annual Company Credits and Matching
Credits shall become nonforfeitable on the same basis and at the same time as
his or her annual company contributions and matching contributions,
respectively, become

-16-



--------------------------------------------------------------------------------



 



      nonforfeitable under the Retirement Savings Plan. A Participant’s A&B
Level Transition Credits or Salaried Employee Transition Credit, if any, shall
be nonforfeitable at all times.     (b)   Pension SERP Benefit. A Participant’s
Pension SERP Benefit shall become nonforfeitable on the same basis and at the
same time as his or her benefit under the Pension Plan.

In determining whether a Participant is vested in his or her SERP Benefit, any
period required to be included as service pursuant to an employment, severance
or other written agreement with an Employer shall be considered service with an
Employer under the Plan.
4.4 Payment of Benefits
     A Participant’s SERP Benefit shall, subject to the further provisions of
this Plan, be payable to or on account of the Participant as follows:

  (a)   RSSERP Benefit.

  (i)   If the value of the Participant’s vested RSSERP Benefit (determined
without regard to any Residual Credit) is less than $50,000 on the Participant’s
Determination Date, then any 2006 Special Election made by the Participant shall
be void, and the Participant’s RSSERP Benefit shall be paid in a lump sum as
soon as administratively practicable following the Participant’s Determination
Date, but in no event later than the end of the calendar year after the calendar
year of the Participant’s Determination Date. Any Residual Credit to the
Participant’s Account after his or her Determination Date shall be paid in a
lump sum as soon as practicable after such credit is made, but in no event later
than the end of the calendar year after the calendar year of the Participant’s
Determination Date. Notwithstanding the foregoing, in no event shall
distribution to a Specified Employee be made earlier than 6 months following his
or her Separation from Service.

-17-



--------------------------------------------------------------------------------



 



  (ii)   If the value of the Participant’s vested RSSERP Benefit (determined
without regard to any Residual Credit) is $50,000 or more on the Participant’s
Determination Date, the Participant’s RSSERP Benefit will be paid as follows:

  (A)   Subject to Subparagraph (B) below, the Participant’s RSSERP Benefit
shall be paid in a lump sum on or as soon as practicable after the Default
Payment Date, but in no event later than the end of the calendar year after the
calendar year of the Participant’s Determination Date.     (B)   In lieu of the
payment method described in Subparagraph (A), during the Election Period, the
Participant may elect to receive his or her RSSERP Benefit in one of the
following forms, in accordance with rules and procedures established by the
Committee:

  (1)   In a lump sum paid as of the first business day of the calendar year
beginning 5 years after the Default Payment Date (or any calendar year
thereafter); or     (2)   In annual installments over a period of 5 or 10 years
commencing as of the first business day of the calendar year beginning 5 years
after the Default Payment Date (or any calendar year thereafter).

  (C)   If the Participant made a valid 2006 Special Election and does not make
an election described in Subparagraph (B), his or her RSSERP Benefit shall be
paid in accordance with such 2006 Special Election commencing as soon as
administratively practicable following the Participant’s Default Payment Date.

-18-



--------------------------------------------------------------------------------



 



      If a proper election is not made during the Election Period, the
Participant shall be deemed to have elected a distribution under Subparagraph
(A).

  (b)   Pension SERP Benefit.

  (i)   If the Present Value of the Participant’s vested Pension SERP Benefit is
less than $50,000 on the Participant’s Determination Date or if the Participant
does not qualify as a Retired Participant or a Totally Disabled Participant,
then any 2006 Special Election made by the Participant shall be void, and the
Present Value of the Participant’s Pension SERP Benefit shall be paid in a lump
sum as soon as administratively practicable following the Participant’s
Determination Date, but in no event later than the end of the calendar year
after the calendar year of the Participant’s Determination Date. Notwithstanding
the foregoing, in no event shall distribution to a Specified Employee be made
earlier than 6 months following his or her Separation from Service. If the
Participant’s distribution is suspended due to the waiting period imposed by
operation of Code Section 409A and the related terms of the Plan, it shall be
accumulated with interest at the Pension SERP Interest Rate.     (ii)   If the
Present Value of the vested portion of the Participant’s Pension SERP Benefit is
$50,000 or more on the Participant’s Determination Date and the Participant
qualifies as either a Retired Participant or a Totally Disabled Participant,
then the Participant’s Pension SERP Benefit will be paid as follows:

  (A)   Subject to Subparagraph (B) below, if the Participant did not make a
valid 2006 Special Election, the Participant’s Pension SERP Benefit shall be
paid the Present Value of his or her Pension SERP Benefit shall be paid in a
lump sum as soon as administratively practicable following the Default Payment
Date but in no event later than the end of

-19-



--------------------------------------------------------------------------------



 



      the calendar year after the calendar year of the Participant’s
Determination Date.     (B)   In lieu of the payment method and timing described
in Subparagraph (A), and subject to the timing restrictions in Subparagraph (C),
during the Election Period, the Participant may elect to receive his or her
Pension SERP Benefit in one of the following forms, in accordance with rules and
procedures established by the Committee:

  (1)   The Present Value paid in a lump sum; or     (2)   The Present Value
paid in monthly installments over a period of 5 or 10 years (as elected).

  (C)   If a Participant makes an election as described in Subparagraph
(B) during the Election Period, payments will commence as follows:

  (1)   As elected by the Participant, as of the first day of any month
following the date that is 5 years after the Default Payment Date.     (2)   The
amount of the Participant’s Pension SERP Benefit will be determined as of the
date the Participant retires and will be accumulated with interest at the
Pension SERP Interest Rate to the payment date.

  (D)   If the Participant made a valid 2006 Special Election and does not make
an election described in Subparagraph (B), his or her Pension SERP Benefit shall
be paid in accordance with such 2006 Special Election.

-20-



--------------------------------------------------------------------------------



 



4.5 Payments Upon Death
     Notwithstanding any provision of Subsection 4.4 to the contrary, the
following rules shall apply upon a Participant’s death:

  (a)   RSSERP Benefit. If the Participant dies before complete payment of his
or her vested RSSERP Benefit under Subparagraph 4.4(a), payment of his or her
remaining RSSERP Benefit shall be made to his or her RSSERP Beneficiary in a
lump sum as soon as practicable following the date of the Participant’s death
(but in no event later than the end of the calendar year following the calendar
year of his or her death).     (b)   Pension SERP Benefit.

  (i)   Death Before Commencement.

  (A)   If a Participant Separates from Service before qualifying as a Retired
Participant and dies before commencement of his or her Pension SERP Benefit, the
Present Value of the Participant’s Pension SERP Benefit shall be paid to the
Participant’s Pension SERP Beneficiary in a lump sum as soon as practicable
following the date of the Participant’s death (but in no event later than the
end of the calendar year following the calendar year of his or her death).    
(B)   If a Retired Participant dies before commencement of his or her Pension
SERP Benefit payments, then the Present Value of his or her Pension SERP Benefit
shall be paid to the Participant’s Pension SERP Beneficiary in a lump sum as
soon as practicable following the date of the Participant’s death (but in no
event later than the end of the calendar year following the calendar year of his
or her death).

-21-



--------------------------------------------------------------------------------



 



  (C)   Death while Active. If a Participant dies while actively employed by the
Corporation, the Present Value of the Participant’s Pension SERP Benefit
attributable to the active death benefit, as determined under the Pension Plan,
shall be paid to the Participant’s Pension SERP Beneficiary in a lump sum as
soon as practicable following the date of the Participant’s death (but in no
event later than the end of the calendar year following the calendar year of his
or her death). If such benefit is payable to the Participant’s surviving spouse,
the Present Value shall be determined based on the surviving spouse’s age on the
date of the Participant’s death. If such benefit is payable to a Pension SERP
Beneficiary other than the Participant’s surviving spouse, the Present Value
shall be determined as if such amount were payable to a spouse the same age as
the Participant.

  (ii)   Death After Commencement. If the Participant dies after commencement of
his or her Pension SERP Benefit payments, the Present Value of the unpaid
portion of his or her Pension SERP Benefit shall be paid to his or her Pension
SERP Beneficiary in a lump sum as soon as practicable following the date of the
Participant’s death (but in no event following the later of the end of the
calendar year following the calendar year of his or her death).

4.6 Payment of FICA Tax on Pension SERP Benefit
     Notwithstanding anything contained in the Plan to the contrary, an initial
Pension SERP Benefit payment may, in the discretion of the Committee, be made on
behalf of the Participant in the amount of the Federal Insurance Contributions
Act (“FICA”) tax due from the Participant on his or her Pension SERP Benefit,
determined as of the date such FICA tax is due. If such initial

-22-



--------------------------------------------------------------------------------



 



Pension SERP Benefit payment is made, then all later calculations and payments
related to the Participant’s Pension SERP Benefit shall be adjusted to reflect
the initial payment.
4.7 Benefits Provided by Employers
     Benefits payable under this Plan to a Participant or his or her surviving
spouse, beneficiary or estate shall be paid directly by the Participant’s
Employer. No Employer shall be required to segregate any assets to be applied
for the payment of benefits under this Plan.
4.8 Other Employment
     A Participant or his or her surviving spouse or beneficiary who is
receiving SERP Benefits hereunder will continue to be entitled thereto
regardless of other employment or self-employment.

-23-



--------------------------------------------------------------------------------



 



SECTION 5
General
5.1 Committee
     This Plan will be administered by the Committee appointed by the Board of
Directors of the Corporation or a committee thereof. The Committee may delegate
any of its authority hereunder to a committee or to one or more individuals
provided such delegation is in writing. Any such delegation is incorporated
herein by this reference. The Committee, and to the extent applicable its
delegates, shall have the discretionary authority to determine factual issues
and eligibility for Plan coverage and benefits, to interpret the provisions and
terms of Plan and to decide claims for benefits under the terms of the Plan.
Subject to applicable law, any interpretation of the provisions of the Plan
(including any Supplement) and any decision on any matter within the discretion
of the Committee, or as applicable its delegates, made by it or them in good
faith shall be final and binding on all persons. A misstatement or other mistake
of fact shall be corrected when it becomes known, and the Committee or as
applicable its delegates shall make such adjustment on account thereof as it
considers equitable and practicable. The Committee shall not be liable in any
manner for any determination of fact made in good faith. Any claim for benefits
under the Plan shall be handled by the Committee, or as applicable its
delegates, pursuant to the claims procedures under the Retirement Savings Plan
or the Pension Plan, as applicable, and such procedures are incorporated herein
by this reference. No action at law or in equity may be brought to recover
benefits under the Plan until the Participant has exercised all appeal rights
and the Plan benefits requested in such appeal have been denied in whole or in
part. Benefits under the Plan shall be paid only if the Committee, or as
applicable its delegates, in its or their discretion, determines that a
Participant (or other claimant) is entitled to them.
5.2 Interests Not Transferable
     Except as provided under an agreement between the Participant and the
Corporation or required for purposes of withholding of any tax under the laws of
the United States or any State

-24-



--------------------------------------------------------------------------------



 



or locality, the interest of any Participant, his or her spouse or minor
children under the Plan is not subject to the claims of creditors and may not be
voluntarily or involuntarily sold, transferred, assigned, alienated or
encumbered.
5.3 Facility of Payment
     When, in the Committee’s opinion, a Participant or beneficiary is under a
legal disability or is incapacitated in any way so as to be unable to manage his
or her financial affairs, the amounts payable to such person may be paid to such
person’s legal representative, or to a relative or friend of such person for his
or her benefit, or such amounts may be applied for the benefit of such person in
any way the Committee considers advisable.
5.4 Gender and Number
     Where the context admits, words denoting men include women, the plural
includes the singular and vice versa.
5.5 Controlling Law
     To the extent not superseded by the laws of the United States, the laws of
North Carolina (without regard to any state’s conflict of law principles) shall
be controlling in all matters relating to the Plan.
5.6 Successors
     This Plan is binding on each Employer and will inure to the benefit of any
successor of an Employer, whether by way of purchase, merger, consolidation or
otherwise.
5.7 Rights Not Conferred by the Plan
     The Plan is not a contract of employment, and participation in the Plan
will not give any Employee the right to be retained in an Employer’s employ, nor
any right or claim to any benefit under the Plan, unless the right or claim has
specifically accrued under the Plan.

-25-



--------------------------------------------------------------------------------



 



5.8 Litigation by Participants
     If a legal action begun against the Committee or any of the Employers by or
on behalf of any person results adversely to that person, or if a legal action
arises because of conflicting claims to a Participant’s benefits, the cost to
the Committee or any of the Employers of defending the action will be charged to
such extent as possible to the sums, if any, involved in the action or payable
to or on behalf of the Participant concerned.
5.9 Uniform Rules
     In managing the Plan, the Committee will apply uniform rules to all
Participants similarly situated.
5.10 Action by Employers
     Any action required or permitted under the Plan of an Employer shall be by
resolution of its Board of Directors or by a duly authorized Committee of its
Board of Directors, or by a person or persons authorized by resolution of its
Board of Directors or such Committee.
5.11 Tax Effects
     The Corporation, the Committee, the Controlled Group Members, and their
representatives and delegates do not in any way guarantee the tax treatment of
benefits for any individual, and the Corporation, the Committee, the Controlled
Group Members, and their representatives and delegates do not in any way
guarantee or assume any responsibility or liability for the legal, tax, or other
implications or effects of the Plan. In the event of any legal, tax, or other
change that may affect the Plan, the Corporation, or the Controlled Group
Members, the Corporation may, in its sole discretion, take any actions it deems
necessary or desirable as a result of such change.

-26-



--------------------------------------------------------------------------------



 



SECTION 6
Amendment and Termination
     While the Employers expect to continue the Plan indefinitely, the
Corporation reserves the right to amend or terminate the Plan by action of the
Board of Directors of the Corporation or by action of a committee or an
individual authorized to amend or terminate the Plan, provided that in no event
shall any Participant’s SERP Benefit accrued to the date of such amendment or
termination be reduced or modified by such action.

-27-



--------------------------------------------------------------------------------



 



SUPPLEMENT A
TO
HANESBRANDS INC.
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
Provisions Relating to Transferred Participants Previously Participating in
the Earthgrains Company Supplemental Executive Retirement Plan
     A-1. History and Purpose. The purpose of this Supplement A is to describe
the benefits that would have been payable under the Earthgrains SERP to each
Supplement A Participant (defined below) and to describe the benefits payable to
each eligible Supplement A Participant under the Plan. This Supplement A is
intended to supersede the terms of the Earthgrains SERP as applied to any
Supplement A Participant. Accordingly, any benefit payable to or on behalf of a
Supplement A Participant under this Supplement shall be considered to have been
provided under the Earthgrains SERP for all purposes. A Supplement A Participant
who receives the benefits described in this Supplement shall be deemed to have
received his or her entire Earthgrains SERP benefit. Except as otherwise
specifically provided herein, a Supplement A Participant is not intended to
receive any rights under this Supplement A in addition to his or her rights
under the Earthgrains SERP. “Supplement A Participant” means each Transferred
Participant who was an active participant in the Earthgrains SERP as of
December 31, 2002.
     A-2. Supplement A Pension SERP Benefit. In lieu of a Pension SERP Benefit,
a Supplement A Participant shall be entitled to the following:

  (a)   Amount of Supplement A Pension SERP Benefit. Subject to the requirements
set forth below, each Supplement A Participant who retires or terminates
employment with all Controlled Group Members shall be entitled to a benefit
equal to the following:

  (i)   The benefit which would be payable to the Supplement A Participant under
the Earthgrains supplement to the Pension Plan, determined (A) without regard to
the limitation of Code Section 401(a)(17), and (B) using

A-1



--------------------------------------------------------------------------------



 



      the definition of Earthgrains Formula Compensation (as defined in the Sara
Lee SERP); minus     (ii)   The Supplement A Participant’s actual accrued
benefit under the Earthgrains supplement of the Pension Plan.

  (b)   Form of Payment.

  (i)   The benefit payable to a Supplement A Participant (the Participant’s
“Supplement A SERP Benefit”) shall be paid as follows:

  (A)   Subject to Subparagraphs (B) and (C) below, if the Participant did not
make a valid 2006 Supplement A Special Election (as defined below), the
Participant’s Supplement A SERP Benefit shall be paid in a lump sum as soon as
practicable after such Supplement A Participant’s Separation from Service;
provided, however, that in no event shall distribution to a Specified Employee
be made less than 6 months following his or her Separation from Service.     (B)
  If the Supplement A Participant made a valid 2006 Supplement A Special
Election, the Participant’s Supplement A Benefit shall be paid in accordance
with such election. A “2006 Supplement A Special Election” means a Supplement A
Participant’s valid election, made prior to December 31, 2005 in accordance with
rules and procedures established by the Committee, to receive his or her
Supplement A Benefit in actuarially equivalent quarterly installments,
semi-annual installments or annual installments (as elected) for a period not to
exceed 5 years, commencing as soon as practicable after such Supplement

A-2



--------------------------------------------------------------------------------



 



      A Participant’s Separation from Service (or, for a Specified Employee,
6 months following his or her Separation from Service).     (C)   In lieu of the
payment method and timing described in Subparagraphs (A) or (B), the Participant
may elect to receive his or her Supplement A Benefit in actuarially equivalent
quarterly installments, semi-annual installments or annual installments (as
elected) for a period not to exceed 5 years, commencing 5 years after the later
of (x) the Participant’s Separation from Service, or (y) the date the
Participant otherwise would have commenced payment of his or her Supplement A
Benefit under Subparagraphs (A) or (B) above, as applicable; provided, however
that an election under this Subparagraph (C) must be made in accordance with
rules and procedures established by the Committee and must be received by the
Committee at least 1 year before Participant’s Separation from Service. A new
election under this Subparagraph shall revoke all prior elections; provided,
however, that an election received within 1 year of the date of the
Participant’s Separation from Service shall be invalid.

  (c)   Actuarial Factors. The following actuarial factors shall apply for
purposes of this Paragraph A-2:

  (i)   Present Value. Present value shall be determined using the factors set
forth in the Pension Plan on December 31, 2007.     (ii)   Early Retirement
Reduction. The Supplement A SERP Benefit shall be reduced 4/12% per month for
each of the first 60 months and 5/12% per month for each of the next 60 months
that payment commences before

A-3



--------------------------------------------------------------------------------



 



      Normal Retirement Date; provided, however, that no reduction shall apply
if the Supplement A Participant retires after attaining age 62 with 20 Years of
Service.     (iii)   Installment Payments. The actuarial factors for determining
installment payments shall be determined using the factors set forth in the
Pension Plan on December 31, 2007.

     A-3. Plan Provisions. All provisions of the Plan, to the extent that they
are consistent with the provisions of this Supplement, shall apply to Supplement
A Participants; provided, however, that a Supplement A Participant shall only be
entitled to a benefit under the Plan to the extent such benefit is specifically
provided under this Supplement A.

A-4